     Case 3:21-cv-00336-SDD-EWD               Document 1    06/09/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

JOB GUIFARO                                              CASE NO. ___________

VERSUS

G & E DRYWALL, LLC and
ELIZABETH GARCIA


                                      COMPLAINT


       NOW INTO COURT, through undersigned counsel, comes plaintiff Job Guifaro,

who respectfully submits this Complaint.

                                          Jurisdiction

                                               1.

       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1331.

                                            Venue

                                               2.

       Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1) and (2) because

the plaintiff was employed by defendants in this district and all (or nearly all) of the

overtime hours worked by the plaintiff occurred within this District. Further, both

defendants reside within this District.

                                      The Defendants

                                               3.

       Made Defendants herein and liable unto Plaintiff are (a) G & E Drywall, LLC, a

Louisiana limited liability company domiciled and having its principal office in Baton

Rouge, Louisiana; and (b) Elizabeth Garcia, the member and manager of G & E Drywall.
     Case 3:21-cv-00336-SDD-EWD             Document 1       06/09/21 Page 2 of 4




                                   Statement of Facts

                                            4.

       Defendant G & E Drywall is a construction firm specializing in installing, finishing,

and painting drywall.

                                            5.

       The FLSA applies to G&E’s employment of plaintiff.

                                            6.

       Defendants are the “employers” of plaintiff as that term is defined by the FLSA.

                                            7.

       Defendants hired plaintiff, directed his work, supervised him, determined his work

schedule and paid him an hourly wage. At all times, defendant Garcia had the power to

hire and fire plaintiff, and Garcia personally implemented the company’s policy of not

paying overtime to the company’s employees.

                                            8.

        Defendant G&E is an “enterprise” as that term is defined by the FLSA, 29 U.S.C.

§ 203(r)(1), and is an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s)(1). Specifically, defendant

provides services in connection with commercial construction projects that incorporate

materials manufactured in interstate commerce.

                                            9.

       Defendant had annual revenues that exceed $500,000.00 in all years to which this

action pertains.
     Case 3:21-cv-00336-SDD-EWD             Document 1       06/09/21 Page 3 of 4




                                            10.

        G&E employed plaintiff for approximately 11 years, from 2009 through early

2021. During that time, plaintiff estimates he worked, on average, around 55 hours per

week.

                                            11.

        As a construction worker, plaintiff was personally involved in interstate commerce,

commonly handling goods, tools, materials and equipment manufactured in interstate

commerce as part of his duties.

                                            12.

        Section 207(a)(2)(C) of the FLSA mandates that non-exempt employees are

entitled to overtime pay at a rate of no less than one and one-half times the employee’s

regular rate for all hours worked in excess of 40 hours per week.

                                            13.

        Despite the fact that the Plaintiff was a non-exempt employee under the Fair Labor

Standards Act, he was never paid an overtime rate of one and one-half times his regular

rate of pay for hours worked in excess of 40 hours per week. He was paid his regular

hourly rate regardless of the number of hours he worked each week.

                                            14.

        Under the Fair Labor Standards Act, plaintiff is entitled to payment of additional

wages at the rate of one and one-half times his regular rate of pay for all hours worked in

excess of forty hours per week throughout the duration of his employment.
     Case 3:21-cv-00336-SDD-EWD              Document 1       06/09/21 Page 4 of 4




                                            15.

       The defendants knowingly and willfully violated the FLSA. Plaintiff is therefore

also entitled to recover from defendant an equal sum as liquidated damages, together with

reasonable attorney’s fees, legal interest, costs, as well as to such equitable relief as may

be appropriate to effectuate the purposes of the Fair Labor Standards Act.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Guifaro prays for the following relief:

   1. An award of damages as provided by the FLSA, including liquidated damages to
      be paid by Defendants;

    2. Reasonable attorney’s fees, costs, and expenses of this action as provided by FLSA;
       and

   3. Any other relief that this Court deems just.

                                              Respectfully Submitted:

                                              ESTES DAVIS LAW, LLC


                                              /s/ Daniel B. Davis
                                              Randall E. Estes (La. Bar Roll No. 22359)
                                              Daniel B. Davis (La. Bar Roll No. 30141)
                                              4465 Bluebonnet Blvd., Suite A
                                              Baton Rouge, LA 70809
                                              Telephone: (225) 336-3394
                                              Facsimile: (225) 384-5419
                                              Email: dan@estesdavislaw.com
                                              Attorneys for Plaintiff
